    Case 1:21-cv-00006-JRH-BKE Document 5 Filed 03/22/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


MICHAEL TURNER,JR.,

             Plaintiff,

      V.                                             CV 121-006


MAJOR HUFFMAN; LT. WILBERT
WILLIAMS; MAJOR BUSH; and
FRANCES STONE,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED thi§2i2^^y of March,2021, at Augusta, Georgia.

                                        J. RARD^ HALL<x:HIEF JUDGE
                                        UNITED/STATES DISTRICT COURT
                                                iRN DISTRICT OF GEORGIA
